Mr. Presiding Justice Wright delivered the opinion of the court. This case was before us at a former time and is reported as Carlinville National Bank v. Wilson, 78 Ill. App. 339. Por reasons stated in the opinion at that time the judgment of the Circuit Court was reversed and the cause remanded for a new trial. A new trial was had, in which a jury was waived, and resulted in a finding and judgment against appellant for §339, to reverse which he prosecutes this, appeal. The facts established by the evidence upon the second trial are -substantially the same- that appeared upon the first trial. Under the provision of the Appellate Court act the previous opinion filed in this cause is of binding authority herein, and however much disposed we might be to reconsider the reasons of the court for its decision expressed in that opinion, we have no right to do so. Such a practice would produce judicial chaos. That opinion and the reasons and the judgment of the court, expressed upon the same facts in the same case before us, are binding upon the parties herein and upon the court. It would be as much impertinence for us, as it would have been for the trial court, to disregard our former opinion. The case has been disposed of by the trial court in confonnity with the law as we have previously stated it, and independently of the binding authority of the former opinion, we are well satisfied with our views as therein expressed, and reaffirm the doctrine contained therein. The judgment of the Circuit Court will be affirmed.